Citation Nr: 1231595	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  97-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active service from March 1988 to March 1992.  He was awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied entitlement to the benefit sought. 

As noted in the May 2011 remand, the matter on appeal was previously characterized, including by the Board, as one seeking service connection for schizophrenia and service connection for PTSD.  In light of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to reflect that the Veteran's claim is for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD. 

The Veteran provided testimony at a personal hearing before the undersigned in Little Rock, Arkansas, in November 2010.  A transcript of the hearing proceedings is of record and has been reviewed. 

In a March 2011 statement the Veteran stated that he would like a waiver of $1,448.67 for overpayment.  Thus, the issue of entitlement to a waiver of overpayment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system includes VA medical records from 2010 to 2012 and the Veteran's March 2011 statement regarding waiver of overpayment.  Other records are either cumulative of the evidence in the claims folder or are not pertinent to the present appeal.

The case has previously been remanded by the Board in June 2000, March 2005, June 2007, July 2010, and in May 2011.  In light of the most recent VA opinions in June 2011 and in April 2012, further development remains necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011 the Board remanded the issue on appeal in order for the Veteran to be afforded a VA examination and for a determination of all psychiatric diagnoses and whether they are at least likely as not related to the Veteran's military service.  The Veteran was afforded a VA examination in June 2011 and the examiner provided an addendum opinion in April 2012.   At the June 2011 VA examination it was stated that the Veteran did not have a diagnosis of PTSD or any characteristic symptoms of PTSD such as avoidant behavior and his arousal symptoms could be accounted for by his schizophrenia.  The examiner also stated that it appeared that the Veteran had psychotic symptoms since the mid 1990's but he was not able to find any indication that the Veteran received treatment for these symptoms while in the military.  In April 2012 the VA examiner stated that the Veteran's schizophrenia was less likely than not incurred in or caused by the Veteran's military service as there was no psychiatric treatment during service and the first documented psychotic episode was in 1998, which is 6 years after the Veteran was discharged from service.  In sum, the these opinions are based on a lack of documentation of treatment for a psychiatric disorder during service.  The Veteran has contended that he was treated for anxiety during service.  (See June 1996 statement).  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Furthermore, the evidence shows that the Veteran was treated for depression in February 1993, which is less than one year since he was separated from service.  For these reasons the VA examination in 2011 is inadequate.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under the duty to assist the Veteran should be afforded another VA examination.  

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a VA psychiatric examination, by a psychiatrist or psychologist, to ascertain the nature and likely etiology of all psychiatric diagnoses.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must offer an opinion addressing the following questions:

a.) The VA examiner should determine and list all of the Veteran's psychiatric diagnoses.
 
b.) The VA examiner must determine if it is at least likely as not (50 percent or greater probability) that the Veteran has a psychiatric disorder, other than posttraumatic stress disorder (PTSD), which is due to the Veteran's military service, including combat service?  In rendering his or her opinion, the VA examiner must take into consideration the Veteran's treatment for depression in February 1993, which was less than year since his separation from service.  

The examiner is asked to comment on the significance of the medical records which show a variously diagnosed psychiatric disorder, to include a diagnosis of schizophrenia in June 2011, diagnosis of anxiety disorder in August 2009, and an adjustment disorder with mixed anxiety disorder in May 2011.  

c.) If the examiner finds that the Veteran has a diagnosis of PTSD per the DSM-IV criteria he or she should determine whether the Veteran's reported stressors are related to his fear of in-service hostile military or terrorist activity and, if so, whether the claimed stressor(s) is/are adequate to support a diagnosis of PTSD per the DSM-IV criteria and whether the Veteran's symptoms are related to the claimed stressor.  If the examiner determines that the Veteran does not have a diagnosis of PTSD, he or she should comment on the medical records in the file which indicate a PTSD diagnosis, to include recent VA treatment records which in July 2010 document prolonged PTSD.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the VA examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

A complete rationale should be given for all opinions expressed.  If the examiner is not able to provide any of the requested opinions he/she should explain why. 

3.  Afterwards review the claims file to ensure that all the foregoing requested development is completed.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


